Title: [Diary entry: 1 June 1791]
From: Washington, George
To: 

Wednesday June 1st. Having received information that Governor Martin was on his way to meet me; and would be at Salem this evening, I resolved to await his arrival at this place instead of halting a day at Guilford as I had intended. Spent the forenoon in visiting the Shops of the different Trades Men—The houses of accomodation for the single men & Sisters of the Fraternity & their place of worship. Invited Six of their principal people to dine with me—and in the evening went to hear them Sing, & perform on a variety of instruments Church music. In the Afternoon Governor Martin as was expected (with his Secretary) arrived.